People v Cruz-Checo (2016 NY Slip Op 00991)





People v Cruz-Checo


2016 NY Slip Op 00991


Decided on February 10, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 10, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
JEFFREY A. COHEN
JOSEPH J. MALTESE
BETSY BARROS, JJ.


2014-02223
 (Ind. No. 10029/13)

[*1]The People of the State of New York, respondent,
vManuel D. Cruz-Checo, appellant.


Scott Bookstein, Kew Gardens, NY (Randall D. Unger of counsel), for appellant.
Richard A. Brown, District Attorney, Kew Gardens, NY (John M. Castellano, Johnnette Traill, Daniel Bresnahan, and Deborah E. Wassel of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Queens County (Kohm, J.), rendered February 24, 2014, convicting him of criminal possession of a controlled substance in the third degree (three counts) and criminal possession of a controlled substance in the fourth degree, upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contention that his convictions were not supported by legally sufficient evidence is unpreserved for appellate review (see People v Gray, 86 NY2d 10). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant's guilt beyond a reasonable doubt. Moreover, upon our independent review pursuant to CPL 470.15(5), we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633).
The defendant contends that the evidence of his guilt was wholly circumstantial and that the Supreme Court erred in failing to give a circumstantial evidence charge. This contention is unpreserved for appellate review, since the defendant did not request a circumstantial evidence charge or object to the charge as given (see CPL 470.05[2]; People v Smith, 127 AD3d 790; People v Joseph, 114 AD3d 878, 879; People v Wall, 92 AD3d 812, 813; People v Reyes, 45 AD3d 785, 786; People v Hall, 181 AD2d 791). In any event, this contention is without merit, as the evidence was not wholly circumstantial.
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
The defendant's remaining contention is unpreserved because it was not advanced as a ground for suppression at the trial level and is not properly before the Court on this appeal (see People v Graham, 25 NY3d 994, 996-997; People v Turriago, 90 NY2d 77, 83-84; People v Badia, 130 AD3d 744, 745; People v Jones, 81 AD2d 22, 39-40).
MASTRO, J.P., COHEN, MALTESE and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court